Filed 9/26/16 P. v. Watts CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----



THE PEOPLE,                                                                                  C081494

                   Plaintiff and Respondent,                                           (Super. Ct. No.
                                                                                     STKCRFE20126820,
         v.                                                                             SF119582A)

SHEMICK F. WATTS,

                   Defendant and Appellant.




         Appointed counsel for defendant Shemick F. Watts filed an opening brief that
raises no issues and requests that this court review the record independently to determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) However, since defendant has appealed from a nonappealable order, we will
dismiss the appeal. (People v. Mendez (2012) 209 Cal.App.4th 32, 34; People v. Turrin
(2009) 176 Cal.App.4th 1200, 1206, 1208.)
         A jury convicted defendant of attempted murder for repeatedly stabbing the
victim, mistakenly believing the victim had repossessed his car. Defendant appealed, and



                                                             1
this court affirmed the judgment. (People v. Watts (Nov. 20, 2014, C073627) [nonpub.
opn.].)
          A year later, defendant filed with the superior court, a “Petition For [Motion] To
Vacate Judgment Under Penal Code, [§§] 995-999[, subd.](a); For Violation [Evid[.]
Code. [§]788]; Penal Code,[§]1054.1[,] subd.[ ](d).” He averred the prosecution had
failed to provide full discovery in violation of Brady v. Maryland (1963) 373 U.S. 83
[10 L.Ed.2d 215], as to the victim, who testified for the prosecution. He attached as an
exhibit a declaration of a private investigator who searched various databases for the
witness’s criminal history and found additional “possible” criminal information.
          The trial court denied the motion. Defendant filed a timely appeal. On the notice
of appeal, defendant wrote: “Defendant hereby appeals from the judgment and sentence
against him in the above-entitled matter.”
          Since the order denying his petition is not appealable, we must dismiss the appeal.
An order denying a motion to vacate “ordinarily is not appealable when the appeal would
merely bypass or duplicate appeal from the judgment itself.” (People v. Gallardo (2000)
77 Cal.App.4th 971, 981.) “Several exceptions have modified this general prohibition,
however, including a narrow exception when the record on appeal would not have shown
the error, and an exception for attacks upon void judgments.” (Ibid.) Additionally,
“appellate courts may, when circumstances warrant, entertain appeals from rulings
denying motions to vacate judgments. The standards for accepting such appeals are
similar to those applied by the courts when deciding whether to review on the merits
claims made by a petition for extraordinary writ.” (Ibid.) But we find no exception
applicable here, nor do the circumstances warrant entertaining an appeal.




                                                2
                                 DISPOSITION
      The appeal is dismissed.


                                           /S/

                                          RENNER, J.



We concur:


/S/

RAYE, P. J.


/S/

MURRAY, J.




                                      3